FILED

A\>R 1 'l 20\8
UNITED STATES DISTRICT COURT _ ` t & Bankmpmy
FOR THE DISTRICT OF COLUMBIA G\erk, U.S. D\Stl‘° .ct of Co\“mb\a
Courts lot the D‘Sm
Valerie Lee Coleman, )
)
Plaintiff, )
)
v. ) Civil Action No. 18-530 (UNA)
)
Pentagon, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed informal pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-'7l (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff purports to sue the “Pentagon.” She is “suing for contract or contracts” and

      
  
 

seeks twenty-five percent of $20 billion. Otherwise, the c » v y incomprehensible

A separate order of dismissal accompanies this MQM

DATE: April il ,2018

 

nited S%ltes District Judge